Citation Nr: 1039581	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a 
psychiatric disorder, including depressive neurosis, with anxiety 
features, in remission. 


REPRESENTATION

Appellant represented by:	Attorney Kathy A. Lieberman


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1966 until June 
1970. 

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

This matter was previously before the Board in February 2009 and 
the Board denied service connection for an increased rating.  The 
Veteran appealed the Board's February 2009 decision to the United 
States Court of Appeals for Veterans Claims (Court), which in an 
October 2009 order granted the parties' joint motion for remand 
(JMR), vacating the Board's February 2009 decision and remanding 
the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran essentially contends that his service-connected 
psychiatric disability is more severe than indicated by the 30 
percent disability rating previously granted him.

The JMR found that the February 2009 Board decision was 
inadequate because although the Board placed significant reliance 
on the GAF scores of record in denying to increase the Veteran's 
rating, the decision did not contain reference, or otherwise 
appear to consider, the following records:  a June 24, 2005, 
psychiatric evaluation containing a Global Assessment of 
Functioning (GAF) score of 35; and a March 29, 2004 report from 
Hospital San Juan Capestrano showing a GAF score of 30.  

The Board notes that in and October 2010 statement, the Veteran's 
representative asserts that the evidence of record is sufficient 
to award the Veteran a higher rating.  The Board finds, on 
reconsideration, that the evidence is unclear in this regard 
considering the fluctuation in the severity of symptoms over 
time.  In addition, the representative argued that a social and 
industrial field survey should be provided, based on an August 
2005 VA examiner recommendation.  However, the later April 2007 
VA examiner did not make a similar recommendation.  The Veteran's 
representative also asserted in the October 2010 statement that 
the Veteran's psychiatric disability has worsened in severity 
since the last VA examination.  Indeed, the last VA examination 
provided to the Veteran occurred in April 2007.  

In view of all of the above, the Board finds that a new 
examination is warranted.  The Board has no discretion and must 
remand this matter to afford the Veteran an opportunity to 
undergo a contemporaneous VA examination to assess the current 
nature, extent and severity of his disability.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995).  In determining the level of the 
Veteran's psychiatric disability, the VA examiner shall attempt 
to determine the overall severity of his disability over time, 
and determine whether a social and industrial field survey is 
necessary to provide an accurate picture of the Veteran's 
disability, past and present.  If the VA examiner determines that 
such a survey should be provided, the RO/AMC should arrange for 
such a survey, and for the new VA examiner to provide an addendum 
to his/her VA examination following the review of such a survey, 
if necessary.

In addition, the last VA outpatient treatment records that have 
been associated with the claims file were from December 2006.  In 
an October 2010 statement, the Veteran's representative 
essentially claimed that the Veteran has continued to receive VA 
treatment since that time.  VA has a statutory duty to assist a 
claimant in obtaining relevant records held by any Federal 
department or agency that the claimant adequately identifies and 
authorizes VA to obtain.   See 38 U.S.C. § 5103A(b), (c)(3); 38 
C.F.R. § 3.159(c).  Additional VA outpatient treatment records 
need to be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain and associate 
with the claims file all outstanding VA 
medical records of treatment relating to 
the Veteran, after December 2006.  If any 
requested records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact shall 
be documented in the claims file, and the 
Veteran shall be informed in writing.

2.  After any unassociated VA medical 
records have been associated with the 
claims file, the RO/AMC shall schedule the 
Veteran for an appropriate VA psychiatric 
examination in order to determine the 
nature and severity of the service-
connected psychiatric disability.  The 
entire claims file and a copy of this 
Remand must be made available to the 
examiner for review in conjunction with 
conducting the examination of the Veteran.

The report of examination shall include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
The examiner's findings should also 
specifically include findings regarding 
the Veteran's psychiatric symptoms, level 
of occupational and social impairment, 
general functioning, and if possible how 
the Veteran's symptomatology has changed 
over the past several years.  If possible, 
the overall severity of his psychiatric 
disorder since he filed his claim in 
February 2004 shall be assessed.

All necessary and indicated special 
studies or tests, to include psychological 
testing, shall be accomplished. The 
examiner shall assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF). 

The examiner shall also determine whether 
a social and industrial field survey is 
necessary to assess the Veteran's level of 
disability.

A clear rationale for all opinions shall 
be provided, along with a discussion of 
the facts and medical principles.  

3.  After the above actions are 
accomplished, the RO/AMC shall review the 
evidence of record and determine if any 
further development, such as an industrial 
field survey and/or addendum to the most 
recently requested VA examination is 
necessary.

4.  When the development requested has 
been completed, the case shall again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
